1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MIGUEL ANGEL LIRA,                                   Case No. 3:19-cv-01801-MMA-AHG
     Booking #19737821,
12
                                         Plaintiff,       ORDER DISMISSING CIVIL
13                                                        ACTION PURSUANT
                         vs.                              TO 28 U.S.C. § 1915(e)(2) AND
14
                                                          § 1915A(b) AND FOR FAILING
15                                                        TO PROSECUTE IN COMPLIANCE
     CODY HORN; BRIAN OLSON;                              WITH COURT ORDER
16   UNKNOWN LAW ENFORCEMENT;                             REQUIRING AMENDMENT
17   HANE SADAF,
18                                  Defendants.

19
20
21         Plaintiff Miguel Angel Lira, while detained at the San Diego Sheriff Department’s
22   George F. Bailey Detention Facility (“GBDF”) in San Diego, California, and proceeding
23   pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983 (“Compl.”) on September
24   18, 2019. See Compl., Doc. No. 1.
25         While the factual and legal basis for his claims was not clear, Lira’s Complaint
26   appeared to challenge the constitutional validity of his arrest, ongoing criminal case, the
27   deprivation of his property, and the adequacy of his public defender’s representation. See
28   id. at 2‒11. He sought $50,000 in compensatory and punitive damages. Id. at 13.
                                                      1
                                                                           3:19-cv-01801-MMA-AHG
1    I.    Procedural History
2          On December 2, 2019, the Court granted Lira’s Motion to Proceed In Forma
3    Pauperis (“IFP”), but dismissed his Complaint for failing to state claim pursuant to 28
4    U.S.C. § 1915(e)(2) and § 1915A(b). See Doc. No. 3. Lira was notified of his pleading
5    deficiencies, and granted 30 days leave to file an Amended Complaint that fixed them, if
6    he could. Id. at 6-10. Lira was also warned his failure to amend would result in the dismissal
7    of his case. Id. at 13 (citing Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a
8    plaintiff does not take advantage of the opportunity to fix his complaint, a district court
9    may convert the dismissal of the complaint into a dismissal of the entire action.”)).
10         Lira’s Amended Complaint was due on or before January 2, 2020. More than a
11   month has elapsed since that time, but to date, Lira has failed to amend, and has not
12   requested an extension of time in which to do so.1 “The failure of the plaintiff eventually
13   to respond to the court’s ultimatum–either by amending the complaint or by indicating to
14   the court that [he] will not do so–is properly met with the sanction of a Rule 41(b)
15   dismissal.” Edwards v. Marin Park, 356 F.3d 1058, 1065 (9th Cir. 2004).
16   II.   Conclusion and Order
17         Accordingly, the Court DISMISSES this civil action in its entirety without prejudice
18   based on Lira’s failure to state a claim upon which § 1983 relief can be granted pursuant
19   to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b), and his failure to prosecute as required by
20   Court’s December 2, 2019 Order requiring amendment. See also S.D. Cal. CivLR 83.11.b.
21   (“If mail directed to a pro se plaintiff by the clerk at the plaintiff’s last designated address
22
23
     1
      In fact, the Court’s December 2, 2019 Order was returned undeliverable by the U.S. Post
24   Office on December 18, 2019, with a notation that Lira is no longer housed at GBDF. See
25   Doc. No. 4. The Court has confirmed Lira is no longer is the custody of the San Diego
     County Sheriff’s Department, see https://apps.sdsheriff.net/wij/WijList.aspx?LastName
26   =Lira&FirstName=Miguel (last accessed Feb. 19, 2020), and he has filed nothing since
27   submitting his original Complaint and IFP Motion in September 2019. The Local Rules of
     this Court provide that “[a] party proceeding pro se must keep the court and opposing
28   parties advised as to current address.” See S.D. Cal. CivLR 83.11.b.
                                                    2
                                                                               3:19-cv-01801-MMA-AHG
1    is returned by the Post Office, and if such plaintiff fails to notify the court … within 60
2    days thereafter of [his] current address, the court may dismiss the action without prejudice
3    for failure to prosecute.”).
4          The Court further CERTIFIES that an IFP appeal would not be taken in good faith
5    pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS the Clerk to enter a final judgment of
6    dismissal and close the file.
7          IT IS SO ORDERED.
8    DATE: February 20, 2020                _______________________________________
                                            HON. MICHAEL M. ANELLO
9
                                            United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
                                                                            3:19-cv-01801-MMA-AHG
